DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2019 & 11/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1, 3-10, and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matan et al. (US 20160079757 A1). 

Regarding claim 1, Matan teaches (in Figs. 1& 2: Para [0052]- “System 200 includes a grid network, and can be one example of a grid network and/or system in accordance with an embodiment of system 100 of FIG. 1”) a domestic or commercial electric appliance comprising: at least one electric load (Fig. 2 – “Load 246”); an AC power supply input (It is inherent to an electrical system which has an AC power source to have an AC power supply input) connectable to an AC power source (Fig. 2 – “Grid 210”) for receiving electric power from the AC power source and arranged to supply the electric power to the at least one electric load (Fig. 2 – “Load 246” ); a current sensor (Fig. 2 – “meter 242”, Para [0057] - “meter 242 is a control meter that measures energy”, an electrical meter that measures energy in a circuit inherently comprises a current sensor) configured to sense an AC current absorbed by the electric appliance (Fig. 2 –“meter 242”, electrical power meters inherently measure current) from the AC power source (Fig. 2 – “Grid 210”); a processing unit (Fig. 2 – processor of “Meter 242”, Para [0057] - “meter 242 can track energy signatures of loads”, tracking energy signatures is a type of processing therefore meter 242 has a processing unit) configured to perform a harmonic analysis (Para [0057] - “meter 242 can track energy signatures of loads”) on a sensed AC current sensed by the current sensor (Fig. 2 – “meter 242”) and to drive the at least one electric load (Fig. 2 – “Load 246”) based on an outcome of the harmonic analysis (Para [0057] – “meter 242 can track energy signatures of loads”, Para [0064] - “conditions of the grid can include any performance parameter, such as … harmonic distortion…”, energy signatures are understood to include harmonics).  
Regarding claim 3, Matan teaches (in Figs. 1& 2) the domestic or commercial electric appliance of claim 1, wherein the processing unit (Fig. 2 – processor of “Meter 242”) is configured to calculate a total harmonic distortion (Para [0057] – “meter 242 can track energy signatures of loads”) of the sensed AC current, and to assess, based on the calculated total harmonic distortion at least one among: a malfunctioning condition (Para [0061] – “if something within neighborhood 230 went down or experienced an error condition, neighborhood 230 can reroute isolation to shift the reactions of the grid”, Para [0061] – “neighborhood 230 can effectively control the reactive needs within its subgroup of the grid while possibly only taking real power from the grid as a whole”, to control the reactive needs of the system the harmonics must be considered) of the at least one electric load (Fig. 2 – “Load 246”), and a disturbance on the AC power source (Fig. 2 – “Grid 210”) caused by other electric appliances (Fig. 2 – “Load 246…Load 246”).  
Regarding claim 4, Matan teaches (in Figs. 1 & 2, including Fig. 7- Para [0105] “System 700 can be one example of a control node in accordance with any embodiment described herein”, including 8&9: Para [0108] - “More detail is provided below with respect to FIGS. 8 and 9” (stated in section describing Fig. 7))  the domestic or commercial electric appliance of claim 1, wherein: the processing unit (Fig. 2 – processor of “Meter 242”) is configured to assess a presence, in the sensed AC current, of at least one secondary component (Para [0057] – “meter 242 can track energy signatures of loads”, energy signatures includes secondary component) oscillating at a frequency higher (Fig. 8 – “Third Harmonic”) than a fundamental frequency (Fig. 8 – “First Harmonic”) of a main component of the sensed AC current (Fig. 8 – “Primary Current”).
Regarding claim 5, Matan teaches (in Figs. 1,2,7,8,9) the domestic or commercial electric appliance of claim 4, wherein the processing unit (Fig. 7 – processor of “Meter 710”) is configured to drive the at least one electric load (Fig. 7 – “Load 730[1]”) based on the assessment of the presence of the at least one secondary component (Fig. 7 – “Signature 712[1]” & “Load 730[1]”, indicating that the LOAD 730[1] is being powered (driven) by SIGNATURE 712[1] which is a secondary component).
Regarding claim 6, Matan teaches (in Figs. 1,2,7,8,9) the domestic or commercial electric appliance of claim 4, wherein the processing unit (Fig. 7 – “Meter 710”) is configured to detect if the at least one secondary component corresponds to an identification signal generated by a private available AC power supply (Fig. 2 – “Energy Source 248”, Para [0110] – “the resulting representation of signatures 712 includes information about harmonics. In one embodiment, knowledge of harmonics can inform the operation of converter 740 to adjust an interface to power supply to suppress harmonics”, in Fig. 2 - meter 242 and energy source 248 are seen to have a common connection as such the particular energy signal of Energy source 242 would be detected in the meter 242) comprised in the power source  connected to the power supply input (Fig. 1 – “162”), and to drive the at least one electric load (Fig. 2 – “Load 246”) based on the identification signal (Para [0116] – “Meter 710 controls the operation of converter 740 (e.g., via providing information to the converter) to control a noise contribution of the load due to the harmonics as seen at the PCC. The converter can adjust an interface to the PCC to compensate for, and therefore, reduce noise introduced onto the grid from the load”).
Regarding claim 7, Matan teaches (in Figs. 1,2,7,8,9) the domestic or commercial electric appliance of claim 1, wherein the processing unit (Fig. 7 – “Meter 710”) is configured to carry out the harmonic analysis (Para [0179] – “converter 1620 provides table-based harmonic distortion correction”) on the sensed AC current (Fig. 7 – “Composite Current 720”) by applying a Fast Fourier Transform (Para [0179]) to the sensed AC current (Fig. 8 – “Primary Current”).
Regarding claim 8, Matan teaches (in Figs. 1,2,7,8,9)  the domestic or commercial electric appliance of claim 1, wherein the processing unit (Fig. 7 – “Meter 710”) is configured to assess an anomalous operation condition or a malfunction condition (Para [0061] – “if something within neighborhood 230 went down or experienced an error condition, neighborhood 230 can reroute isolation to shift the reactions of the grid”) of the at least one electric load (Fig. 2 – “Load 246”) based on the sensed AC current (Fig. 7 – “Composite Current 720”).  
Regarding claim 9, Matan teaches (in Figs. 1,2,7,8,9)  the domestic or commercial electric appliance of claim l, wherein the processing unit (Fig. 7 – “Meter 710”) is further configured to assess the electric power consumption (Fig. 18 - “Monitor Power Demand”) of the at least one electric load (Fig. 2 – “Load 246”) based on the sensed AC current (Fig. 7 – “Composite Current 720”).
Regarding claim 10, Matan teaches (in Figs. 1,2,7,8,9) the domestic or commercial electric appliance of claim l, wherein the processing unit (Fig. 7 – “Meter 710”) is further configured to assess an overload condition (Fig. 14 – “Determine Saturation Condition…1404”) of the AC power source (Fig. 2 – “Grid 210”) based on the sensed AC current (Fig. 7 – “Composite Current 720”).
Regarding claim 15, Matan teaches the domestic or commercial electric appliance of claim 1, wherein the AC power supply input (Fig. 1 – “162”) is configured to receive from the AC power source (Fig. 2 – “Grid 210”), electric power having a fundamental frequency (Fig. 8 – “First Harmonic”) being a utility frequency of a publicly available AC power supply (Fig. 1 – “Power Plant 110”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matan et al. (US 20160079757 A1) in view of Turner (US 6064191 A). 
Regarding claim 2, Matan teaches the domestic or commercial electric appliance according to claim 1, 
Matan does not teach wherein the current sensor is a Hall effect current sensor.
Turner (US 6064191 A) does teach wherein the current sensor (Fig. 3) is a Hall effect current sensor (column 2 lines 22-23: “A known current transducer based on the Hall-effect uses a Hall-effect device arranged in a gap of a toroidal core”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Matan to include the teachings of Turner.  Hall effect sensors would provide a wide bandwidth and are electrically isolated from the monitored current (Turner column 2 lines 55-60).  


Claim 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matan et al. (US 20160079757 A1) in view of Valerio (CA 2382055 C). 
Regarding claim 11, Matan teaches the domestic or commercial electric appliance of claim l.  
Matan does not teach wherein the electric appliance is a refrigerator, and wherein the at least one electric load comprises at least one among: an inverter unit; a compressor unit; and a defrost heating resistor.
Valerio does teach wherein the electric appliance is a refrigerator (Fig. 3 – “FG”), and wherein the at least one electric load comprises at least one among: an inverter unit; a compressor unit (inherent in refrigerator FG); and a defrost heating resistor.
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Matan with the teachings of Valerio.  The result would have been  a refrigerator monitored by a well regulated and responsive power supply.  Such a system would be able to provide power to the refrigerator at those particular frequencies and voltages characteristic of that appliance and thus minimize power loss and wear.  Refrigerators are one of the most common household appliances and they are required to stay operational for long periods of time.  Damage to the refrigerator would result in the food going bad.  Additionally, they are required to significantly increase their draw of power from time to time in order to run the compressor and the system of Matan in view of Valerio would compensate so as to reduce stress on the refrigerator.  
Regarding claim 12, Matan teaches the domestic or commercial electric appliance of claim l.  
Matan does not teach wherein the electric appliance is a laundry washing machine, and wherein the at least one electric load comprises at least one among: a drain pump; a recirculation pump; a drum motor circuit; and a heating resistor.
Valerio does teach wherein the electric appliance is a laundry washing machine (Fig. 3 – “LB”), and wherein the at least one electric load comprises at least one among: a drain pump; a recirculation pump (inherent in washing machine LB); a drum motor circuit; and a heating resistor.
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Matan with the teachings of Valerio.  The result would have been  a laundry washing machine monitored by a well regulated and responsive power supply.  Laundry washing machines are required to significantly increase their draw of current from time to time in order to run the pump and spin the drum.  The system of Matan in view of Valerio would compensate so as to reduce stress on the laundry washing machine.  
Regarding claim 13, Matan teaches the domestic or commercial electric appliance of claim l, 
Matan does not teach wherein the electric appliance is a laundry dryer machine, and wherein the at least one electric load comprises at least one among: A drum motor circuit; a heating resistor; a compressor unit; and a fan.  
Valerio does teach wherein the electric appliance is a laundry dryer machine (p. 13 line 11 – “other household electric users…a laundry dryer…”), and wherein the at least one electric load comprises at least one among: A drum motor circuit; a heating resistor (inherent in laundry dryer); a compressor unit; and a fan.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Matan with the teachings of Valerio.  The result would have been  a laundry dryer machine monitored by a well regulated and responsive power supply.  Laundry dryer machines are required to significantly increase their draw of current from time to time in order to run the heater and spin the drum.  The system of Matan in view of Valerio would compensate so as to reduce stress on the laundry dryer machine.  
Regarding claim 14, Matan teaches the domestic or commercial electric appliance of claim l, 
Matan does not teach wherein the electric appliance is an oven, and wherein the at least one electric load comprises at least one among: a heating resistor; a microwave generator unit; and a fan.  
Valerio does teach wherein the electric appliance is an oven (Fig. 3 – “FO”), and wherein the at least one electric load comprises at least one among: a heating resistor (“heating resistor” and “microwave generator” are alternatively inherent in oven); a microwave generator unit; and a fan.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Matan with the teachings of Valerio.  The result would have been  an oven monitored by a well regulated and responsive power supply.  Ovens are required to draw significantly amounts of current from time to time in order to create high temperatures.  The system of Matan in view of Valerio would compensate so as to reduce stress on the laundry dryer machine.  
Regarding claim 16, Matan in view of Valerio teaches the domestic or commercial electric appliance of claim 14, wherein: the AC power source (Matan Fig. 2 – “Grid 210”) includes at least one private available AC power supply (Matan Fig. 2 – “Energy Source 248”), each private available AC power supply being configured to generate additional electric power and a corresponding identification signal (Matan Fig. 16 – “energy source 1610” arrows to “CPU 1640”) when activated; the at least one secondary component corresponds to an identification signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweitzer et al. (US 20180106851 A1) describes a large distributed system which monitors power usage in different sections of the power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868